Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00406-CV

                         IN RE Gerardo GONZALEZ and Claudia Gonzalez

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: June 11, 2014

PETITION FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION DISMISSED FOR
LACK OF JURISDICTION

           On June 6, 2014, relators Gerry Gonzalez and Claudia Gonzalez filed a petition for

emergency writ of prohibition and writ of mandamus, seeking relief with respect to certain actions

of the Chief of Police of the City of Laredo and the Firefighters and Police Officers’ Civil Service

Commission of the City of Laredo. This court does not have jurisdiction to grant the requested

relief. By statute, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs necessary to enforce the

jurisdiction of this court. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude

the writs requested in this proceeding are not necessary to enforce our appellate jurisdiction.


1
 This proceeding arises out of Cause No. 2014CVZ000391D3, styled Gerardo Gonzalez and Claudia Gonzalez v.
Ray Garner, in his official capacity and Firefighters and Police Officers’ Civil Service Commission of the City of
Laredo, Texas, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie Palomo
presiding.
                                                                           04-14-00406-CV


Accordingly, relators’ petition for emergency writ of prohibition and writ of mandamus is

dismissed for lack of jurisdiction.


                                            PER CURIAM




                                          -2-